Citation Nr: 1507682	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-24 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 9, 1979 to March 1, 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The issue of whether new and material evidence had been submitted to reopen a claim for depression was certified to the Board in January 2014.  The certification, VA Form 8, indicates that a substantive appeal was received on that issue in August 2012.  A copy of the substantive appeal is not of record.  In addition to the RO having certified that issue as being on appeal, during the April 2014 hearing the Board cited it as an issue currently on appeal and the Veteran presented testimony on that claim.  Inasmuch as VA has taken actions to indicate to the Veteran that this issue is on appeal, the Board has jurisdiction to adjudicate the claim.  Percy v. Shinseki, 23 Vet. App. 37(2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556(2003) (per curiam order). 

The issue of entitlement to aid and attendance or housebound benefits has been raised by the record in a March 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and a compensable rating for pseudofolliculitis barbae addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal from a May 2009 rating decision that denied service connection for depression nor was new and material evidence received within the appeal period.  

2.  Evidence received since the May 2009 rating decision is new and provides some information that, when considered with the other evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection and triggers VA's duty to assist by providing a VA examination.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for depression have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Service connection for depression was initially denied in a May 2009 rating decision on the basis that the evidence did not show depression related to military service.  The Veteran was notified of the RO's decision, but he did not timely perfect his appeal.  In addition, no new and material evidence was received within the applicable appeal period.  Therefore, the rating became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); see also Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52. 

The RO received the instant petition to reopen the claim in May 2011.  

The evidence of record at the time of the last final decision included the Veteran's service treatment records and VA medical records.  The evidence received since the final May 2009 rating decision includes additional VA treatment records, dated from 2009 to 2011; and hearing testimony presented by the Veteran in April 2014. 

Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claim in the prior rating decision, in order to be material, any new evidence must relate to this unestablished fact, or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2014); see also Shade v. Shinseki, 24 Vet. App. 110, 117(2010). 

The Veteran's competent testimony of a continuity of symptomatology relates to an unestablished fact necessary to substantiate the claim, which is a causal nexus, and thus material.  See Barr v. Nicholson, 21 Vet. App. 303, 307(2007).  His testimony, which is presumed credible for the purposes of reopening the claim, also raises a reasonable possibility of substantiating the claim and, at the very least triggers VA's duty to assist by obtaining a medical opinion.  Accordingly, new and material evidence has been received and reopening the claim is warranted.  


ORDER

The petition to reopen the claim for entitlement for service connection for depression is granted.


REMAND

Having reopened the claim for service connection for depression, additional development is warranted.  

VA has a duty to assist the Veteran in the development of the claim by seeking a medical opinion on the question of the nature and etiology of the claimed disorder.  This claim also has been expanded and recharacterized as entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

VA treatment records show the Veteran has current psychiatric diagnoses, to include depressive disorder, dysthymia, and major depressive disorder, NOS.  

During the April 2014 hearing, the Veteran asserted that his current psychiatric disorders are attributable to his military service.  Specifically, he alleges that during boot camp, he witnessed his friend pass out and hit his head on the ground.  He indicated that he never found out what happened to his friend and he felt guilty for not having caught him.  He indicated that his feelings of guilt, as well as nightmares, have continued since service.  He also testified that he felt himself change-psychologically- during service and immediately after discharge.  The Veteran also testified that he believed some of his problems may have been related to the 'racial climate' that existed when he was in service.  Finally, the Veteran asserted that he felt different after receiving immunization shots in the military.  

Given the foregoing, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current psychiatric disorder.  38 U.S.C.A. § 5103A (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, while receiving VA treatment in October 2011, the Veteran reported that he had received psychiatric treatment in 1981 or 1982, at the Glen Eden Hospital in Livonia, Michigan, and at the Henry Ford Hospital.  He also reported prior treatment from Dr. Jasty at St. John's and the Michigan Veterans Foundation.  (The Veteran testified in April 2014 that this private treatment was related to his service as a Marine.)  Accordingly, these records appear to be relevant and must be obtained.  38 C.F.R. § 3.159 (2014).

The October 2011 treatment record also reflects that the Veteran reported receipt of Social Security disability benefits.  The nature of the award is unspecified.  From the limited record, the Board cannot conclude that there are any relevant, outstanding records in the custody of SSA.  However, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Thus, based on the circumstances of this particular case, the RO should attempt to obtain additional information from the Veteran about his disability compensation awards from SSA, and, if any additional information comes to light, attempt to locate such records from SSA.  

The Veteran also seeks a compensable rating for pseudofolliculitis barbae.  Additional development is needed prior to adjudication of this claim.

The Veteran was last afforded a VA examination for this condition in October 2012.  During his April 2014 hearing, the Veteran reported that his skin condition had worsened since the last examination.  Therefore, a remand is necessary for a current examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran reported during his April 2014 hearing that he received VA treatment for his pseudofolliculitis barbae in 2012 or 2013.  As the most current VA dermatology treatment of record is from March 2011, updated VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his psychiatric disorder since his separation from service in 1979, to include from the Glen Eden Hospital in Livonia, Michigan, the Henry Ford Hospital, St. John's, and the Michigan Veterans Foundation.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Obtain updated VA treatment records since March 2012 from the VA medical center in Detroit, Michigan.

3.  Request the Veteran's records from SSA in connection with his disability claim.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.

4.  Then, schedule the Veteran for a VA psychiatric examination.  The claims file, including a complete copy of this remand, should be made available for review.  

a) A diagnosis of PTSD must be specifically ruled in or excluded.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying the diagnosis, and must comment upon the link, if any, between the current symptomatology and the Veteran's stressor(s). 

b) The examiner is also indicate whether it is at least as likely as not that any currently diagnosed psychiatric disorder, to include depression, depressive disorder NOS, or dysthymia had onset during service; manifested within a year of discharge; or, is otherwise causally related to service. 

A complete rationale must be given for all opinions provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so.

5.  Schedule the Veteran for a VA skin examination to determine the current severity and manifestations of his pseudofolliculitis barbae and associated keloid scar(s).  The claims file should be reviewed by the examiner in conjunction with the examination.  All symptomatology necessary for rating the Veteran's skin disability under the appropriate rating criteria should be reported. 

6.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and allow an appropriate period of time to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


